Citation Nr: 1242029	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a laceration scar of the right shin.

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right leg.

3.  Entitlement to service connection for paresthesia of the right foot, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Evidence was received directly at the Board in June 2011.  As the Veteran's accredited representative waived agency of original jurisdiction (AOJ) consideration in the November 2012 informal hearing presentation, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issues of entitlement to a disability rating in excess of 10 percent for varicose veins of the right leg and entitlement to service connection for paresthesia of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has an ill-defined 1 inch scar that is tender and periodically ulcerated superficially.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a laceration scar of the right shin have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008, and after October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating - laceration scar of the right shin

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision which continued the Veteran's noncompensable disability rating for his laceration scar of the right shin.  The Veteran filed a notice of disagreement as to the continuation of his noncompensable rating in February 2009.

In a rating decision dated in October 2010, the RO increased the rating for the Veteran's service-connected laceration of the right shin from a noncompensable rating to a 20 percent disability rating effective July 24, 2008.  

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected laceration of the right shin, therefore, the issue remains in appellate status.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  The Board finds that stated ratings are not warranted in this case as the evidence does not show that the criteria for higher ratings are met at any point in time covered by this claim.  

The Veteran's claim was received in July 2008.  The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The current claim was received prior to that date.  The RO considered both the prior and revised regulations in the adjudication of the claim.  See the statement of the case and the supplemental statement of the case.  The Board will thus also consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation for the Veteran's scars is warranted.

The Veteran was originally rated under Diagnostic Code 7803, which addressed superficial and unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Under the version of Diagnostic Code 7803 that was in effect at the time of the Veteran's claim, a 10 percent disability rating was warranted for a superficial or unstable scar.  An unstable scar is specifically defined by Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1); (2) (in effect from August 30, 2002, to September 23, 2008).  

Under the version of Diagnostic Code 7801 that was in effect at the time of the Veteran's claim, a 10 percent rating applies for an area(s) exceeding 6 square inches (39 square centimeters) for scars that are deep or cause limited motion; a 20 percent rating applies for an area(s) exceeding 12 square inches (77 square centimeters); a 30 percent rating applies for an area(s) exceeding 72 square inches (465 square centimeters);and a 40 percent rating applies for an area(s) exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect from August 30, 2002, to September 23, 2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (in effect from August 30, 2002 to Sept. 23, 2008).

Under the version of Diagnostic Code 7802 that was in effect at the time of the Veteran's claim, a 10 percent rating applies for scars other than the head, face, or neck that are superficial and that cover an area(s) of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (in effect from August 30, 2002, to September 23, 2008).  As with Diagnostic Code 7803, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (in effect from August 30, 2002, to September 23, 2008).  

Under the version of Diagnostic Code 7804 that was in effect at the time of the Veteran's claim, a 10 percent evaluation applies for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  See 38 C.F.R. § 4.68 of this part on the amputation rule.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (in effect from August 30, 2002 to Sept. 23, 2008).

Under the version of Diagnostic Code Diagnostic Code 7805 that was in effect at the time of the Veteran's claim, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect from August 30, 2002 to Sept. 23, 2008).

In the October 2010 rating decision, the Veteran was granted a 20 percent disability rating under Diagnostic Code 7804.   

As previously noted, the criteria for evaluation of scars were amended as of October 23, 2008.  Under Diagnostic Code 7801, a 10 percent rating applies for an area(s) exceeding 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); a 20 percent rating applies for an area(s) exceeding 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters); a 30 percent rating applies for an area(s) exceeding 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters);and a 40 percent rating applies for an area(s) exceeding 144 square inches (929 square centimeters).  Under Diagnostic Code 7802, a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial, that cover an area(s) of 144 square inches or greater.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted when there are one or two scars that are unstable or painful, a 20 percent rating when there are three or four scars that are unstable or painful, and for a 30 percent rating when there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

The Board notes that the rating criteria were again amended in January 2012 for evaluation of skin disorders under 38 C.F.R. § 4.118 (2012).  This amendment does not apply to the Veteran as he has not requested review under the amended regulation.  See 77 Fed. Reg. 2910 (2012).

In October 2008, the Veteran was accorded a compensation and pension (C&P) arteries and veins examination.  During the examination, the Veteran showed his right lower leg which was red and warm.  He indicated that he received medical care in the community but reported that he treated his right lower leg himself with peroxide, alcohol, and bandages.  The Veteran suggested that he had a recurrent open wound of the right shin from an original wound.  He indicated that open wounds have been occurring for the past three years.  He also indicated he had chronic pain in the right leg over the years.  Physical examination revealed an area on the right anterior shin that was red, warm to the touch, and tender to light palpation.  The skin was shiny but there was no significant edema.  The scar measured 1 inch.  The diagnosis was cellulitis of the right shin that was inflammatory and not related to the scar or varicosities.  The scar was well healed, non tender, and without loss of tissue (as per the 1993 examination).  

In a March 2009 statement, the Veteran reported that he was given clear antibiotic pads for the abrasion on his right shin.  He indicated that it would not heal because the skin was thin.  He also reported that it has been bursting open since he got out of the military.  In a March 2009 statement, one of the Veteran's coworkers indicated that the Veteran had a scar on his right shin that never healed.  

During a March 2009 VA examination, the Veteran had a healing ulcer on the distal right lower extremity that was covered with a thin wound care bandage similar to new skin.   

In September 2010, the Veteran was accorded another C&P arteries and veins examination.  During the examination, the Veteran indicated that the skin in the area of the scar has always been thinner than that of the opposite leg at that site but also reported that he has had intermittent breakdown of the skin in that area.  He reported that he has been treated with a derma patch type material, which has helped it to dry and stop oozing.  Physical examination revealed an ill-defined 1 inch in diameter scar of the anterior mid shin that was lighter than the surrounding skin and thinner than the surrounding skin.  The area was dry but there was some very minor superficial scabbing.  In association with the scar, there were also several prominent varicosities with hyperpigmentation that involved an area 3 inches in length and 2 inches in width.  The veins were compressible and in the area of the scar, where veins were also prominent, there was tenderness.  There was stasis hyperpigmentation but no board-like or even soft edema of any significance.  The impression was laceration scar of the right anterior shin in association with superficial varicosities.  The scarred area was tender and periodically ulcerated superficially.  The scar area was without keloid formation and there was mild adherence to the underlying tissue.   

VA medical records show treatment for a chronic lower right, non-healing ulcer.  See August 2010 VA medical record.  

The Board finds that the Veteran's service-connected laceration scar of the right shin has already been assigned the maximum schedular rating for one scar that is painful and unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (effective prior to October 23, 2008).  During the October 2008 VA examination, the Veteran indicated that he had a recurrent open wound of the right shin and physical examination revealed the area to be red, warm to the touch, and was tender to light palpation.  During the September 2010 VA examination, the Veteran reported intermittent breakdown of the skin in the area of the scar.  The scarred area was also tender and periodically ulcerated superficially.  These examinations are adequate as they were based on an examination of the scar and as sufficient information was provided to allow the Board to render an informed determination.  Under the previous diagnostic criteria, the Veteran's scar would warrant a 10 percent rating for pain under Diagnostic Code 7804, and another separate 10 percent rating for being unstable under Diagnostic Code 7803.  Thus, under the old criteria, the Veteran would be entitled to a combined 20 percent disability rating for his laceration scar of the right shin, for which is already in receipt.  

A separate rating is not warranted under the old or new criteria under codes 7801 and 7802 as the Veteran's scar is one inch in size.  The evidence shows the Veteran has one ill-defined 1-inch scar that is tender and periodically ulcerated superficially, which warrants a 10 percent disability rating under Diagnostic Code 7804, and an additional 10 percent based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  The evidence or record fails to show that the Veteran had three or more service-connected scars that were unstable or painful, thus he is not entitled to a higher rating under the criteria set forth in code 7804 effective in 2008.  Based on the evidence of record, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria in excess of 20 percent evaluation for any period of time covered by this claim.

Moreover, while the September 2010 VA examination revealed mild adherence to the underlying tissue, the Board notes that the Veteran's laceration scar of the right shin is not equivalent to a deep scar and it does not cover an area of 12 square inches or more.  Consequently Diagnostic Code 7801 is not applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.   

The Veteran is also not entitled to a rating in excess of 20 percent under Diagnostic Code 7805 which provides for evaluation of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7805.  In this case, Diagnostic Code 7804 takes into consideration pain.  Moreover, the evidence does not indicate that the Veteran suffered from limitation of motion or other disabling effects due to his laceration scar of the right shin.  Therefore, Diagnostic Code 7805 under either the old or new criteria is not applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board has considered the lay statements of the Veteran, the Veteran's coworker, and the Veteran's family, that a higher rating is warranted based on his symptoms.  While the statements are competent, credible, and probative, and support the currently assigned 20 percent evaluation, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 are met.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected laceration scar of the right shin with the established criteria found in the rating schedule.  The Board finds that the Veteran's right shin scar disability is fully addressed by the rating criteria under which such disabilities are rated and an exceptional disability picture is not shown.  The Veteran's symptoms, including tenderness, pain, and an unstable covering, are contemplated by the schedular criteria.  The clinician's reports are entitled to great probative weight as they are based on physical examination of the Veteran's skin.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged that he was unemployable during the course of the claim due to the service-connected disability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The RO sent a letter dated in February 2009, which informed the Veteran of the evidence necessary to substantiate his claim for an increased rating, information of how ratings are assigned, and included the criteria for a higher rating for scars.  Additionally, the July 2009 statement of the case (SOC) and the March 2011 supplemental statement of the case included the criteria for a higher rating for scars and explained why the claim was denied.  This provided the Veteran with notice such that he is reasonably expected to understand what evidence to submit to substantiate his claim.  The Veteran responded by providing argument in support of his claim in his substantive appeal.  While the Veteran was not notified of how effective dates are assigned, this is not prejudicial as the claim for an increase was not granted.  Therefore, based on the notices provided over the course of the appeal, and the Statement of the Case, a reasonable person is expected to understand what is required for an increased rating.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs and VA medical records have been obtained and associated with the claims file.  The Veteran has not authorized the release of any private medical records, thus, there is no obligation in that regard that has not been met.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Entitlement to a disability rating in excess of 20 percent for a laceration scar of the right shin is denied.  


REMAND

The Veteran also seeks entitlement to a disability rating in excess of 10 percent for his service-connected varicose veins of the right leg.  The Veteran's right leg varicose veins were last fully examined by VA in March 2009.  In the August 2009 substantive appeal, the Veteran asserted that when he had discomfort at work, he would get off of his feet after 25 to 30 minutes.  During the September 2010 examination, he reported that he was now on a no-standing profile because of his bilateral varicose vein problem.  The examiner provided findings with respect to the left lower extremity but it is not clear from the examination report whether the right lower extremity was examined.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in March 2009, another VA examination is warranted at this time.  

Service connection - right foot paresthesia

The Veteran seeks entitlement to service connection for right foot paresthesias, to include as secondary to his service-connected right leg varicose veins, shin scar, or lumbar spine disability.  

In October 2008 the Veteran was accorded a C&P arteries, veins, and miscellaneous examination.  During the examination the Veteran reported that he experienced numbness of the entire foot and his "circulation goes out."  The diagnosis was paresthesia of the right foot and the examiner opined that it was more likely than not related to some other cause with decreased deep tendon reflexes of the right knee and ankle, suggesting involvement above the area of the old scar and current cellulitis.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the October 2008 examiner did not address the Veteran's contentions that his paresthesia of the right foot was related to his service-connected varicose veins of the right leg, shin scar, or lumbar spine disability, the examination is inadequate.  Therefore, the Veteran should be accorded a new C&P examination to address his contentions.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 21, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from February 21, 2012.  

2.  Thereafter, schedule the Veteran for a VA vascular examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.

The examiner should specifically state whether the Veteran's right leg varicose veins are best characterized as (1) intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; (2) persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; (3) persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; (4) persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or (5) massive board-like edema with constant pain at rest. 

3.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for service connection for paresthesia of the right foot. The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any right foot paresthesia found and opine as to whether any right foot paresthesia is at least as  likely as not (a 50 percent or higher probability) related to the Veteran's active service. 

The examiner is also specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability) that any right foot paresthesia is proximately due to, or the result of, his service-connected varicose veins of the right leg, right shin scar, or lumbar spine disability.  

If not, is right foot paresthesia aggravated (i.e., made permanently worse) by the service-connected varicose veins of the right leg, right shin scar, or lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's paresthesias found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

The examiner's attention is directed to the recent VA medical records indicating that the Veteran has complained of numbness and of his circulation going out in the right foot.

4.  After any further development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


